The judgment of the Supreme Court dismissing the writ ofcertiorari must be affirmed. The opinion of that court,117 N.J.L. 595, shows that it based its judgment on two grounds; laches and illegal creation of the position which the appellant claims the right to hold and occupy.
We base our conclusion that the judgment under review must be affirmed solely on the latter ground and not upon the grounds of laches. *Page 28 
The judgment of the Supreme Court is affirmed, with costs.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, CASE, BODINE, DONGES, HEHER, DEAR, WOLFSKEIL, RAFFERTY, COLE, JJ. 10.
For reversal — PERSKIE, J. 1.